Citation Nr: 1810267	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  07-32 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right knee disability, to include chondromalacia patella and osteoarthritis.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1999 to May 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg Florida, which, in pertinent part, granted the Veteran's claim for service connection for right knee chondromalacia patella and assigned an initial 10 percent rating.

In June 2008, the Veteran contacted the RO and requested that her July 2008 hearing be cancelled as she was moving out of the country and did not request that it be rescheduled.  Therefore, her request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).

In a March 2015 decision, the Board denied entitlement to an initial rating in excess of 10 percent for a right knee disability, to include chondromalacia patella and osteoarthritis.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In an October 2015 Order pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary (parties), the Court vacated and remanded the Board's decision. 

In December 2015, the Board remanded the matter for further development.  It has now returned for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that she is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159.

The Veteran underwent a VA examination in March 2017 in relation to her service-connection claim for a left knee disability, secondary to her service-connected right knee disability.  While the examiner was specifically tasked with assessing the Veteran's left knee, she also assessed the right knee as part of the examination.  The Veteran reported that she had attempted working out in order to build muscle in the right knee but stated that the exercise seemed to aggravate the pain.  She reported that the right knee locked and gave out occasionally.  The examination report indicated that the Veteran did not report flare-ups of the knee and/or lower leg; however, it is unclear if this response applied solely to the left knee on examination or both knees.  The examiner stated that she would be resulting to mere speculation to report whether pain, weakness, fatigability, or incoordination could significantly limit functional ability of the Veteran's right knee during prolonged use.   

In October 2017, the Veteran underwent a VA examination of the right knee.  The Veteran reported a worsening of her right knee and stated that it was achy, that it swells, and that she experienced flares that affected her sleep.  However, later in the examination report, the examiner stated that the Veteran did not have instances of flares-ups but instead reported all day chronic pain in the right knee.  The examiner further stated that it was not possible to determine without resorting to mere speculation whether the Veteran's pain, weakness, fatigability, or incoordination significantly limited her functional ability when she had a flare-up or with repeated use over a period of time.  The examiner provided no rationale for this statement and also failed to address the Veteran's historical reports of flare-ups.  As the examination report contains conflicting information as to the current presence of flare-ups, as well as did not address the Veteran's historical reports of flare-ups, the Board finds that another examination is necessary.

When an examiner is asked to render an opinion and determines that he/she cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety, including the examination and the opinion itself, shows that "'the examiner [did] not invoke the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Additionally, the Court recently held in Sharp v. Shulkin, 29 Vet. App. 26 (2017), that before the Board can accept an examiner's statement that an opinion cannot be provided without resort to speculation, it must be clear that this is predicated on a lack of knowledge among the "medical community at large" and not the insufficient knowledge of the specific examiner.  In the case of a Veteran with a history of flare-ups, if the examination occurs when a flare-up is not being experienced, the examiner must ascertain adequate information - such as frequency, duration, characteristics, severity, or functional loss - regarding the Veteran's flares by alternative means, in order to estimate the Veteran's functional loss due to flares based on all the evidence of record.  Id.  

The Board adds that the October 2015 JMR specifically found a May 2012 VA examination report inadequate where the examiner failed to note any additional loss of range of motion due to flare-ups, or explain why such detail could not be provided.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the current nature and severity of her service-connected right knee disability, as well as for the VA examiner to provide a retrospective medical opinion regarding the Veteran's historical reports of flare-ups.  The claims file must be made available for review, and the examiner must note that a review was completed.  All indicated tests and studies must be completed.  

The examiner must address the current functional impairment, if any, during flare-ups or when the right knee is used repeatedly.  The range of motion lost during a period of flare-up or over-use should be indicated in degrees.  If the examination occurs when a flare-up is not being experienced, or at a time without repeated use, the examiner must ascertain adequate information, such as frequency, duration, characteristics, severity, or functional loss regarding the Veteran's flares and/or repeated use by alternative means and estimate the Veteran's functional loss due to flares and/or repeated use based on all the evidence of record.   If the Veteran no longer experiences flare-ups of the right knee, this should be made clear.  

The examiner should then review the record and provide a retrospective medical opinion regarding the functional impact, if any, of the Veteran's prior history of flare-ups.  The examiner should solicit information, such as, the frequency of previous flare-ups; the symptoms associated with such flare-ups; and duration of flare-ups; and a description of pain and duration of such pain during a flare-up.  The range of motion lost during these historical periods of flare-ups should be approximated in degrees.

If it is not feasible to determine any of the above-requested information without resort to speculation, the examiner must provide an explanation for why this is so.  It must be clear that the inability to provide an opinion is predicated on lack of knowledge among the "medical community at large" and not the insufficient knowledge of the specific examiner.

2. Thereafter, readjudicate all issues on appeal.  If the benefits sought remains denied, issue a Supplemental Statement of the Case to the Veteran and her representative.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




